DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/09/2020 has been entered. Claims 1-22 are pending. Claims 1-7, 14-22 are withdrawn. Amendments to the claims, drawings, and specification have overcome all the objections and 112 rejections previously set forth. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al., (US 20140072889 A1) hereinafter McElroy, in view of Ballantine et al., (US 20070128478 A1) hereinafter Ballantine 2007.
Regarding Claim 8, McElroy discloses a fuel cell (McElroy abstract, Fig. 2A) comprising:
A hydrogen removal cell “204”, “135” (McElroy [0025-0026]) since it removes hydrogen from the fuel exhaust stream (McElroy [0026]) coupled to a fuel inlet “102” of the fuel cell “106” (McElroy [0010], Fig. 2A), an oxidant inlet “104” via fuel cell stack “106” (McElroy Fig. 2A), and a product water inlet “110” (McElroy [0027] Fig. 2A, recycled fuel exhaust stream includes water). While McElroy does not explicitly teach wherein this embodiment includes a liquid water inlet stream, McElroy teaches wherein a condenser separator may be included to cool steam to liquid water which settles to the bottom while the remaining gases to further purify the exhaust stream [0048], where the collected liquid water can be drained or captured.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a water condenser such that liquid water inlet goes to the hydrogen pump to further improve the separation of water from the product stream, as taught by McElroy.  
McElroy teaches wherein said hydrogen removal cell “204”, “135” comprising a membrane electrode assembly (such as a proton exchange membrane, PEM) (McElroy [0009]) between a product water flow passage “110” (McElroy [0027]) configured to flow liquid water and a fuel flow passage “128” (McElroy [0017], Fig. 1A), an electrical potential being applied across said membrane electrode (McElroy [0009]); 
And a hydrogen removal cell “135” comprising a series of cascading electrochemical proton exchange membranes [0009], but does not disclose details of the hydrogen removal cell. 
In a similar field of endeavor as it pertains to a cascading hydrogen pump (Ballantine 2007 [0030]), Ballantine 2007 teaches a hydrogen pump “30” [0028] with a product water flow passage “82” [0044] comprising:
An oxidant flow passage inlet “380” [0059], Fig. 9, where the oxidant is introduced into the hydrogen pump “30” [0059], coupled to a first catalyzed water transport membrane (where each PEM cell is an example of a catalyzed water transport membrane, since the reactants produce hydrogen gas [0027] and causes water to collect [0049] and furthermore is made of Nafion [0003], same as the instant specification [0055]), opposite a product water flow passage, since the inlet “380” flows opposite the water flow passage “82” [0044], 
And a fuel flow passage “32” [0027] coupled to a second catalyzed water transport membrane (PEM) [0027] opposite a product water flow passage [0044], see also Fig. 1,
An electronic hydrogen rate controller “44” [0029] electrically coupled to said second catalyzed water transport membrane [0042] such that the controller can open a valve to purge hydrogen gas and raise the voltage [0042]. Ballantine 2007 teaches wherein this configuration of the hydrogen pump improves efficiency by scrubbing contaminates out of the exhaust stream as well as recirculates the fuel [0030].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hydrogen pump of McElroy to include an oxidant flow passage coupled to a first catalyzed water transport membrane and a fuel flow passage coupled to a second catalyzed water transport membrane, as taught by Ballantine 2007, in order to recirculate and purify the hydrogen loop of a fuel cell. 
McElroy further teaches at least one inert concentrator cell “135” (McElroy [0009], since hydrogen pump “135” includes at least one concentrator cell) coupled to at least one cell of fuel cell stack “106” (McElroy [0014], Fig. 1A) in a cascaded cell stack (McElroy [0060]), said inert concentrator coupled to a stack vent “110” and configured to discharge contaminants from said fuel cell “106” (McElroy [0014]).
Regarding Claim 9, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said at least one inert concentrator cell “135” comprises a hydrogen pump (McElroy [0009]); 
Said hydrogen pump “135” comprising a membrane electrode assembly (PEM) (McElroy [0009]) with an input chamber coupled to an anode chamber configured as a fuel flow passage “110” (McElroy [0014], see “110” which exits from the anode side of “106” to an inlet of hydrogen pump “135”) from at least one cell in said cascaded cell stack “106”, and
Said membrane electrode assembly of hydrogen pump “135” having a recycling conduit output “128” coupled to a fuel inlet manifold “102” (McElroy [0017], Fig. 1A), of said at least one cell.
Regarding Claim 10, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said inert concentrator cell “135” is configured to concentrate contaminant gases to discharge “137” (McElroy [0016], Fig. 1A) in said input chamber from fuel exhaust “110” (McElroy [0014]) and pass hydrogen gas across said membrane electrode assembly of the hydrogen pump “135” into said fuel inlet manifold “102” via recycled fuel exhaust stream “128” (McElroy [0017], Fig. 1A).
Regarding Claim 11, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein the cascaded fuel cell stacks are connected such that reactants flow serially (McElroy [0060]), where cascading means connected with the output used as the input of the next unit in series (McElroy [0009]).
Regarding Claim 12, McElroy discloses all of the claim limitations as set forth above. McElroy further discloses wherein said reactants comprise a gaseous fuel (McElroy H2 “128” [0017]) and a gaseous oxidant (McElroy [0012]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al., (US 20140072889 A1) in view of Ballantine 2007 (US 20070128478 A1), as applied to claim 12 above, and further in view of Ballantine et al., (US 20100028734 A1) hereinafter Ballantine 2010.
Regarding Claim 13, McElroy discloses all of the claim limitations as set forth above. McElroy discloses the desire to improve efficiencies (McElroy [0060]), however does not disclose a humidifier. Ballantine 2007 does not disclose a humidifier. 
In a similar field of endeavor as it pertains to fuel cell systems (Ballantine 2010 [0003]), Ballantine 2010 teaches a fuel cell comprising: 
a humidifier cell “119” [0027] coupled downstream of said hydrogen removal cell “1” (Fig. 1, “119”), 
said humidifier cell “119” comprising a first catalyzed water transport membrane and second catalyzed water transport membrane ([0027], since it uses a polymeric membrane humidifier) separated by a product water flow passage “23” ([0036], Fig. 1, “23”), 
wherein said humidifier “119” is configured to add moisture to said oxidant, which is introduced via air blower “151”to hydrogen pump “1” at “153” ([0018], Fig. 1 “153”) and to add moisture to said fuel ([0034]) responsive to an electrical current controlled by said electronic hydrogen rate controller [0042], since the flow rate can be varied, and would be compatible with the electronic controller of Ballantine 2007 as set forth above. Ballantine 2010 teaches that the humidifier increases the dew point of the fuel [0027] going into the fuel cell stack which improves the fuel efficiency at the fuel cell [0043].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of McElroy to include a humidifier cell downstream of the hydrogen removal cell as taught by Ballantine 2010 in order to improve the fuel efficiency.  

Response to Arguments
Applicant’s arguments filed 06/09/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 under McElroy have been fully considered and are persuasive since McElroy does not teach all the new claim limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over McElroy (US 20140072889 A1), in view of Ballantine 2007 (US 20070128478 A1).
Applicant argues that the prior art fuel cell is a SOFC that operates at high temperatures, thus there would not be liquid water present as a product. 
Examiner notes that McElroy teaches using a condenser to condense the water vapor product into liquid water. Further, it is noted that the type of fuel cell is not currently claimed and the broad language of the claim allows for a number of types of fuel cells, and the operating temperature of the prior art fuel cell does not appear to be germane to the instant claims, unless differences arise from features not yet claimed. 
Applicant argues that McElroy does not teach the first and second catalyzed water transport membranes. 
This argument is moot in view of the Ballantine reference as set forth above. 
Applicant argues that the McElroy reference does not teach an electronic hydrogen rate controller electrically coupled to said second catalyzed water transport membrane, since the regulator valve of McElroy regulates the pressure, not the hydrogen rate. 
It is noted that this regulator is able to be controlled by a computer controller, however, this is moot in view of Ballantine 2007 which teaches an electronic hydrogen controller on a feedback loop to control the hydrogen flow rate and voltage. 
Applicant argues that the combination of McElroy and Ballantine 2010 do not teach all of the claim limitations, and cannot be modified to include a humidifier configured to add moisture to said oxidant and fuel in response to an electronic hydrogen rate controller. 
This argument does not particularly point out why the combination is not suitable; however it is noted that Ballantine 2007 teaches an electronic rate controller that is configured to control a hydrogen rate in response to measurements of various components of the fuel cell, such as measured voltage. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722